DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendments
The Amendment filed on March 18th, 2021 has been entered. Claims 1-20 are pending in the application, with claims 1, 3, 6, 7, 8, and 9 amended, claims 16-18 are withdrawn, and claim 2 is canceled. Applicant’s amendments to the Specification and Claims have overcome the objections and 112(a) rejections previously set forth in the Non-Final Office Action mailed December 22nd 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 10-11, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibiki et al. (US 2004/0267092) hereinafter Ishibiki in view of Nariaki et al.(JP 2015-119756A) hereinafter Nariaki.

Regarding claim 1, Ishibiki discloses, An endoscope (1, Fig. 1) comprising: an insertion part (10, Fig. 1) to be inserted into a subject (Fig. 1, Para. [0023]); a distal end surface  (11, Fig. 1) provided at a distal end (11, Fig. 1) of the insertion part (10, Fig. 1); an observation window (14, Fig. 20) provided on the distal end surface (11, Fig. 1) to observe an interior of the subject (Fig. 1, Para. [0023]); a nozzle (12, Fig. 20) provided on the distal end surface (11, Fig. 1) to jet a fluid toward the observation window (14, Fig. 20); and a plurality of protective projections (201, Fig. 20) disposed at an outer peripheral part of the distal end surface (11, Fig. 1) and provided to project forward of the observation window (14, Fig. 20), wherein the plurality of protective projections (201, Fig. 20) are projected forward of the observation window (Fig. 3, shows the projections are projected forward of the observation window), the plurality of protective projections (201, Fig. 20) have the same height as the nozzle (12, Fig. 20) or are projected forward of the nozzle (Para. [0064]-[0065], Examiner note protrusion length can be adjusted), and the observation window (14, Fig. 20) and at least a portion of the nozzle (12, Fig. 20) are included within an outer ring region surrounded by the plurality of protective projections (201, Fig. 20), in plan view of the distal end surface (11, Fig.1), 
Ishibiki does not expressly teaches, wherein the distal end surface has a first surface on which the nozzle is disposed and a second surface which is provided at a projecting part projecting forward from the first surface and on which the observation window is disposed, wherein the plurality of protective projections comprise a first protective projection, a second protective projection, and a third protective projection, and each of the plurality of protective projections is provided on the second surface.
Nariaki teaches, an endoscope (1, Fig. 1) with a water supplying nozzle (30, Fig. 2) is disposed on an end face (Fig. 2) of the projecting portion caused to project forward at a distal end of the insertion portion of the endoscope, The distal end surface (3S, Fig. 2) has a first surface (Fig. 2) on which the nozzle (30, Fig. 2) is disposed and a second surface (3S, Fig. 2) which is provided at a projecting part projecting forward from the first surface (Fig. 5) and on which the observation window is disposed (25a, Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end surface of Ishibiki to include first and second surface as taught by Nariaki. It would have been advantageous to make the modification in order to efficiently and reliably supply fluid from the nozzle without damaging the observation window regardless of the diameter of the tip. Para. [0019].
The modified device of Ishibiki in view of Nariaki will hereinafter be referred to as modified device of Ishibiki and Nariaki. 
The modified device of Ishibiki and Nariaki further teaches, wherein the plurality of protective projections (201, Fig. 20 of Ishibiki) comprise a first protective projection (201, Fig. 20 of Ishibiki), a second protective projection (201, Fig. 20 of Ishibiki), and a third protective projection (201, Fig. 20 of Ishibiki), and each of the plurality of protective projections (201, Fig. 20 of Ishibiki) is provided on the second surface (3S, Fig. 2 of Nariaki). (See figure below)

    PNG
    media_image1.png
    448
    732
    media_image1.png
    Greyscale

	
Regarding claim 3, Ishibiki further teaches, wherein the first protective projection (201, Fig. 20) is disposed at a position offset to one side of an imaginary straight line connecting a center of the nozzle (12, Fig.20) and a center of the observation window (14, Fig. 20)(see examiner annotated figure 20)

Regarding claims 6-7, the modified device of Ishibiki and Nariaki further teaches wherein the nozzle (12, Fig. 20 of Ishibiki, see examiner annotated figure) is disposed between the second protective projection and the third protective projection (201, Fig. 20 of Ishibiki, see examiner annotated figure).

Regarding claims 10-11, the modified device of Ishibiki and Nariaki further teaches, wherein the second surface (Fig. 20, Examiner annotated figure) has two extending parts respectively extending from both end parts of an outer peripheral part of the second surface (Fig. 20, Examiner annotated figure), and wherein one of the two extending parts is provided with the second protective projection and the other extending part is provided with the third protective projection (Fig. 20, Examiner annotated figure).

Regarding claim 14, Ishibiki further teaches, wherein the second and third protective projections (201, Fig. 20 of Ishibiki) and the nozzle (12, Fig. 20 of Ishibiki) have the same height (the convex and concave portions of Ishibiki are adjustable, Para. [0048] – [0049] for example adjust the height of convex portions 34, height h1, and adjust concave portion 22, height h2, Fig. 7). 


Regarding claim 15, Ishibiki further teaches, wherein the second protective projection and the third protective projection (201, Fig. 20) are provided to project forward of the nozzle (12, Fig. 20, Examiner note that the convex portions(protective projections are adjustable).

Regarding claim 19, Ishibiki further teaches, wherein the plurality of protective projections (201, Fig. 20) are disposed outside an endoscope observation visual field range (Para. [0108]).


Regarding claim 20, Ishibiki further teaches, wherein the plurality of protective projections (201, Fig. 20) are disposed outside a visual field range of the observation window. (Para. [0108]).

Claims 4-5, 8-9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibiki et al. (US 2004/0267092) hereinafter Ishibiki in view of Nariaki et al.(JP 2015-119756A) hereinafter Nariaki, and in further view of Kuwae et al. (US 2016/0309994) hereinafter Kuwae.

Regarding claim 4, The modified device of Ishibiki and Nariaki teaches claim 3, but do not expressly teaches that, wherein the distal end surface has a fluid discharge surface that is provided on a side opposite to the nozzle with respect to the observation window and is inclined rearward as a distance from the observation window increases.

Kuwae teaches, wherein the distal end surface (120, Fig. 7) has a fluid discharge surface (76, Fig. 7) that is provided on a side opposite to the nozzle (28, Fig. 7) with respect to the observation window (22, Fig. 7) and is inclined rearward as a distance from the observation window increases (Para. [0120], Fig. 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end surface of Ishibiki to include the discharge surface as taught by Kuwae. It would have been advantageous to make this modification to allow the fluid to blow away from the observation window and the cleaning liquid do not affect the observation image. Para. [0120].
The modified device of Ishibiki in view of Nariaki and further view of Kuwae will hereinafter be referred to as modified device of Ishibiki, Nariaki, and Kuwae. 

Regarding claim 5, the modified device of Ishibiki, Nariaki and Kuwae teaches claim 4, The modified device of Ishibiki, Nariaki and Kuwae further teaches, wherein the first protective projection (201, Fig. 20 of Ishibiki) is provided at a position adjacent to the fluid discharge surface (76, Fig. 7 of  Kuwae).

    PNG
    media_image2.png
    448
    732
    media_image2.png
    Greyscale

Regarding claims 8-9 the modified device of Ishibiki, Nariaki and Kuwae teaches claim 4 and 5, The modified device of Ishibiki, Nariaki and Kuwae further teaches wherein the nozzle (12, Fig. 20 of Ishibiki, see examiner annotated figure) is disposed between the second protective projection and the third protective projection (201, Fig. 20 of Ishibiki, see examiner annotated figure).

Regarding claims 12-13, the modified device of Ishibiki, Nariaki and Kuwae teaches claims 8 and 9, The modified device of Ishibiki, Nariaki and Kuwae further teaches, wherein the second surface (Fig. 20, Examiner annotated figure) has two extending parts respectively extending from both end parts of an outer peripheral part of the second surface (Fig. 20, Examiner annotated figure), and wherein one of the two extending parts is provided with the second protective projection and the other extending part is provided with the third protective projection (Fig. 20, Examiner annotated figure).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-15, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JAMAL AL KHATIB whose telephone number is (571)272-8718.  The examiner can normally be reached on Monday -Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR JAMAL AL KHATIB/Examiner, Art Unit 3795     

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795